DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jobe (US 2020/0102139 A1).
Regarding claims 1, 3, 15, 17-20, and 22, Jobe teaches a compostable or recyclable cooler comprising a body including a base and a plurality of support walls coupled to the base (i.e. side walls), at least one of the plurality of support walls including an entirely planar surface (Examiner considers the surface of 120 to be planar), the plurality of support walls and the base defining an interior cavity of the body, and the plurality of support walls extending upwardly from the base to form an opening (i.e. open top) at an upper terminus of the body in fluid communication with the interior cavity; and a lid (150/160) configured to reversibly couple with the body, the lid shaped to at least substantially cover the opening of the body (see Figures 1-3), wherein the body is made entirely of a disposable, biodegradable and/or recyclable material with a wax coating for water protection (see Par. 0005-0006 and 0066).
Regarding claims 2, Jobe teaches a recyclable cooler wherein one or more of the plurality of support walls are continuously and seamlessly coupled to the base (see Figures 1-7).  Examiner notes that Jobe’s container is made from a mold instead of a foldable blank.
Regarding claim 4, Jobe teaches a recyclable cooler wherein the lid is formed so as to fit inside of upper ends of the plurality of support walls (see Figures 3-7).  Examiner notes that portion 160 of the lid fits inside of the sidewalls.
Regarding claims 5, 7, and 11, Jobe teaches a recyclable cooler wherein the plurality of support walls are formed with a ledge (126/136) disposed beneath the upper ends (138; see Fig. 2B) of the plurality of support walls, the ledge being substantially parallel with the base, and the lid is formed such that outer edges thereof rest on an interior surface of the ledge when the lid at least substantially covers the opening of the body.
Regarding claim 21, Jobe teaches a recyclable cooler wherein the plurality of support walls extend outwardly away from the base and the opening formed is larger than the base, wherein the body of the cooler (120) is shaped to receive a body of a second single-walled disposable cooler (130), making the second single-walled disposable cooler stackable with the single-walled disposable cooler (see Figure 1A).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jobe in view of Furio (US 2017/0355501 A1).
	Regarding claims 6, 8-10, and 13, Jobe discloses the claimed invention except for a handle.  Furio teaches a container carrier apparatus and method of making and using the same wherein the carrier apparatus forms a handle disposed at a central upper region (i.e. lid area) of a container to be carried by wrapping around said container (see Figures 7-11).  It would have been obvious to one of ordinary skill in the art to use Furio’s carrier apparatus to carry Jobe recyclable cooler in order to provide an efficient means of transport by hand (Furio; see Par. 0007-0009).
Allowable Subject Matter
8.	Claims 12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 23 is allowed.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734